UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1969



STEVE LEAGON,

                                              Plaintiff - Appellant,


          versus


EATON CORPORATION,

                                               Defendant - Appellee,


          and


KEMPER NATIONAL INSURANCE     COMPANIES,   d/b/a
Eaton Appeals Coordinator,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-02-898-20)


Submitted:   February 19, 2004               Decided:   March 9, 2004


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles J. Hodge, HODGE LAW FIRM, Spartanburg, South Carolina, for
Appellant. Jeffrey D. Zimon, BENESCH, FRIEDLANDER, COPLAN &
ARONOFF, LLP, Cleveland, Ohio, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In this suit arising under the Employee Retirement Income

Security Act, Steve Leagon appeals from the district court’s order

affirming Defendants’ decision to deny Leagon long-term disability

benefits.   We have reviewed the briefs and joint appendix and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See Leagon v. Eaton Corp., No. CA-02-898-20

(D.S.C. filed July 18, 2003 & entered July 21, 2003).

            In addition, we note that Leagon relies on statements in

his affidavit attacking the Labor Market Survey submitted by Eaton.

However, the affidavit was not presented to Eaton, and we can only

consider evidence that was before the Plan Administrator when the

claim was denied.     See Elliot v. Sarah Lee Corp., 190 F.3d 601,

608-09 (4th Cir. 1999); Krizek v. Cigna Group Ins., 345 F.3d 91, 97

(2d Cir. 2003) (new evidence may be considered in district court

only where “good cause” is shown).      Further, Leagon contends that

Dr. DuPuy’s report was given too much weight, considering it relied

on a functional assessment which was never completed. However, the

record reflects that DuPuy properly relied on another physician’s

estimated assessment, as well as a physical exam.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED



                                - 3 -